Citation Nr: 1308726	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a low back disorder on the grounds that the evidence received was not new and material.

In a June 2011 decision, the Board reopened the Veteran's claim but denied it on the merits.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2012, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated the portion of the Board's decision which denied service connection for a low back disorder on the merits and remanded it back to the Board for further action.  In September 2012, the Board remanded the claim for development in accordance with the JMR, and the claims file has now been returned to the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's current low back disorder is not etiologically related to service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  

Such notice must be provided prior to the initial adjudication of the claim and must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A.          §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.159, 3.326 (2012); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claim.  See Pelegrini II.  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  In that regard, the Veteran received complete notice regarding his claim for service connection. 

The Veteran's service treatment records, VA treatment records, and VA authorized examination reports have been associated with the claims file.  The Board notes that while a January 2005 response from the National Personnel Records Center (NPRC), submitted in conjunction with an unrelated claim, indicates that the Veteran's service personnel records may have been destroyed in a fire; there is no evidence that his service treatment records are unavailable.  Such include record of two pre-induction examinations, treatment during less than two years of service for a number of complaints, and a separation examination.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records.  However, the SSA informed the RO, in July 2010, that such records had been destroyed.  The RO issued a Formal Finding on the unavailability of the records in July 2010 and the Veteran was informed of such in the August 2010 Supplemental Statement of the Case (SSOC).  

The Board notes that the Veteran was afforded VA examinations in October 2008, and additional opinions were submitted in December 2010 and October 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the most recent VA opinion dated in October 2012 VA was adequate, with consideration of the examiner's prior recitations, as it was predicated on a review of the claims file; contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and provided an opinion as to the etiology of the Veteran's low back disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. The record is complete and the case is ready for review. 

Additionally, the Board finds there has been substantial compliance with its September 2012 remand directives.  The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) obtained a sufficient VA opinion in October 2012 and later issued a January 2013 SSOC.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a) such as arthritis.  38 C.F.R. § 3.303(b) see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Continuity of symptomatology may be shown by demonstrating:  "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. 303, at 307; see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.   §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  History provided by a Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470   (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition for disorders not noted on the entrance examination report, VA must show by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC   3- 2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. 

Service connection may not be granted for congenital or developmental defects.  38 C.F.R. §§ 3.303(c) and 4.9 (2012).  See also Winn v. Brown, 8 Vet. App. 510, 516   (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

The Veteran asserts entitlement to service connection for a low back disorder on the basis that he fell from a truck during service and injured his back and has experienced trouble with his back since that time.  

The Veteran's service treatment records indicate that he underwent pre-induction examinations in April 1951 and August 1951, and no relevant abnormalities were noted.  A July 1953 separation examination indicated moderate lumbar lordosis, noted to have existed prior to service. 

VA received a congressional interest letter in July 1970 inquiring into the status of a claim for service connection for a back condition on behalf of the Veteran.  Notably, no such claim had been filed at the time the letter was received.  However, the Veteran subsequently filed his first claim of entitlement to service connection for a low back disorder in March 1972, and stated that he had been treated for a back condition in service from 1951 to 1953.

VA treatment records dated January 1966 indicate normal findings for the back.  VA records dated September 1969 show the Veteran received inpatient treatment for an unrelated condition, and general examination conducted at the time of discharge showed the Veteran's back was negative for any findings.  The Veteran was afforded a VA examination in December 1969 for an unrelated condition, and the musculoskeletal portion of the examination was negative.

VA treatment records dated in June 1970 indicate that the Veteran complained of left-sided weakness, and X-ray examination of the lumbar spine was normal.  VA treatment records dated April 1975 show the Veteran reported a history of pain, aching, and numbness of the legs and low back for the past eight to ten years.  In June 1975, the Veteran reported a vague history of back pain that had been consistent since 1972.  X-ray examination of the lumbar spine at that time revealed asymmetrical partial sacralization of the fifth lumbar vertebra, and the Veteran was diagnosed with pain due to minimal changes of the lumbar spine, but mainly psychogenic in nature. 

In March 1978, during VA treatment, the Veteran reported a history of back pain since 1973.  No diagnosis was rendered.  VA treatment records dated in December 1975 indicate that the Veteran complained of low back pain, and presented with minimal pain, without limitation of motion and no problems at the present.  VA treatment records dated in October 1983 noted a diagnosis of dorsal kyphosis and left hip arthritis, though there was no diagnosis with respect to the low back.  Additional VA treatment records dated in October 1983 indicate that the Veteran underwent surgical excision of a lipoma of the left back.  

VA treatment records dated in July 1999 indicate that the Veteran complained of low back pain.  No diagnosis was rendered.  VA treatment records dated July 2000 show the Veteran was diagnosed with degenerative disc disease based on X-ray examination findings.  An October 2007 VA report of X-ray examination revealed minor focal facet joint arthropathy.  In November 2006, May 2007, October 2007, and March 2008, the Veteran underwent orthopedic evaluation for a number of complaints and reports of such are silent for any complaints or findings related to the low back.  VA treatment records dated in May 2009 indicate that the Veteran was diagnosed with diffuse degenerative joint disease.  

The Veteran was afforded a VA examination in October 2008.  The examiner reviewed the available records, which did not include the Veteran's service treatment records.  The Veteran reported injuring his back in service when he fell off the back of a truck in 1952.  He stated that he was taken to a local clinic and given pain pills.  He reported that he was not placed on any limited duty after this injury, but had some problems with lifting.  The examiner noted that service treatment records did not reflect a back injury, but that moderate lumbar lordosis was noted on his separation examination.  The examiner reported that the Veteran had been treated by VA since 1966 but was not specifically treated for a back condition until July 2000.  The Veteran complained of back pain which limited his ambulation.  Based on a physical examination and previous results of X-ray examination from December 2007, the examiner diagnosed mild degenerative joint disease of the lumbar spine.  He further stated that it was less likely than not that this condition was caused or aggravated by service, as there was no mention of back problems, to include back problems dating back to service, in any of the available post-service records. 

The VA examiner provided a supplemental opinion in December 2010. He clarified that the Veteran reported a one-time injury in 1952 while in service.  He reported that such would have likely been diagnosed as a lumbar strain.  He again reported that after leaving service, there was no documentation of ongoing treatment for a low back disorder.  Further, the examiner noted that there is no evidence in any of the available medical evidence of ongoing or persistent back pain after leaving service, and he noted that the Veteran had multiple orthopedic, physical therapy and physical medicine and rehabilitation evaluations in which there was no evidence of an ongoing back condition after service.  The examiner noted that the Veteran had currently developed a diagnosis of diffuse degenerative joint disease and also had findings of mild degenerative disc disease.  The areas of degeneration were those commonly seen as a result of aging which included L4-L5 and S1 facet joints as well as the L4-L5 disc.  He reasoned that these findings were very consistent with the Veteran's age of 79, and less consistent with an episode of one-time trauma.  Therefore, he concluded that it was less likely than not that the Veteran's current diagnosis of either degenerative joint disease of the lumbar spine or degenerative disc disease of the lumbar spine is a result of an injury sustained during service or lumbar lordosis noted at the time of separation.  The examiner also noted that he would have to resort to mere speculation to determine the degree to which the Veteran continued to have back pain after service, as there was no documentation of any back problems. 

The VA examiner provided another supplemental opinion in October 2012, subsequent to the Board's remand requesting that the examiner consider the above-described medical evidence dated prior to July 2000.  The examiner reported that he had reviewed the claims file, and directed the reader to his previous recitations regarding the Veteran's history; specifically, the history as to his in-service fall from the back of a truck and the clinical evidence that there were no documented low back disorders during service, including at the time of the service separation examination.  He reported that moderate lumbar lordosis is not a diagnosis of a specific back problem, and that the lumbar spine typically has a moderate lordosis as part of normal development.  He reported that there was no evidence that the Veteran had either increased or decreased lumbar lordosis at separation from service.  He concluded that there was no change in his previous nexus opinions.  He specifically discussed the Veteran's earlier medical history, and noted that the Veteran was able to work as a meat cutter from 1956 to 1969, and that such would be heavy work.  He reported that the Veteran did not file a claim of entitlement to service connection for a low back disorder upon leaving service and there was no evidence of existence of a back problem from 1953 to 1970.  He discussed the Veteran's 1969 and 1970 hospital admissions for unrelated complaints and his 1972 treatment for weakness of the legs, each without complaint or abnormalities of the back reported.  He specifically noted that during treatment in 1975, the Veteran reported low back pain consistent since 1972, and did not attribute such to service and did not report of the onset of such pain coincident to service.  

Based on the evidence of record, the Board finds that service connection for a low back disorder is not warranted.  Initially, as noted above, the Veteran's July 1953 separation examination noted moderate lumbar lordosis which existed prior to service.  However, the Veteran's pre-induction examinations noted no such findings.  VA must show by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service.  In this case, the only basis for concluding that lumbar lordosis existed prior to service is the finding of the separation examination.  However, no rationale was provided in the separation examination report.  The failure of the physician to provide a basis for the opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, the record does not contain clear and unmistakable evidence that the Veteran had a low back disorder prior to service.  Further, as discussed above, there is medical evidence, in the October 2012 VA opinion, that moderate lumbar lordosis is not a diagnosis of a specific back problem, in essence, not a disability; and that the lumbar spine typically has a moderate lordosis as part of normal development.  There is no evidence that moderate lordosis is a congenital defect or disease.  

The overall weight of the evidence is against a finding that the Veteran's currently diagnosed degenerative disc or joint disease of the lumbar spine is related to service.  The VA examiner in this case, considering his opinion and addenda, stated that the Veteran's current condition was more likely the result of age, and was less likely than not related to either his reported back injury in service or his lumbar lordosis noted at separation.  These opinions were based on a review of the claims file, a history provided by the Veteran, and a physical examination.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no other competent opinion in the record to refute these findings or to otherwise suggest that a low back disorder was incurred in service.  

The Veteran has contended on his own behalf that his current low back disorder is related to service.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board finds that the question regarding the potential relationship between the Veteran's current low back disorder and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

The Veteran is competent to describe his in-service and current low back pain because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board accords his statements regarding the etiology of his current low back disorder little probative value as he is not competent to opine on such complex medical questions.  The Veteran has only offered conclusory statements regarding the relationship between his current low back disorder and his service.  In contrast, the VA examiner, in his October 2008 opinion and December 2010 and October 2012 addenda, took into consideration all the relevant facts in providing his opinion, specifically to include the Veteran's lay statements of an in-service back injury and subsequent low back complaints and post-service back treatment.  Therefore, the Board finds that the Veteran's contentions regarding the etiology of his current low back disorder are outweighed by the competent and probative VA opinion. 

To the extent that the Veteran has contended continuity of symptomatology, in that he asserts that he has experienced low back pain since his service discharge, the Board finds such statements to be competent.  Layno, 6 Vet. App. at 470.  In weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498 (1995). 

The Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the available records reflect that the Veteran underwent VA treatment in the years preceding his original claim of entitlement to service connection for a low back disorder, considering both the July 1970 congressional interest letter as well as the March 1972 claim from the Veteran, on numerous occasions.  Such records are silent for any complaints, treatment, or diagnosis of a low back disorder.  It is significant that his first clinical complaints of low back pain are dated in 1975, at which time the Veteran specifically reported the onset of back pain either eight to ten years prior, or alternatively, in 1972, each estimate well after separation from service.  His complaints of back pain dated at that time are again silent for report of an in-service low back injury.  The only evidence of a long-standing or continuous history of low back pain, dating back to 1953, consists of the Veteran's statements made to VA, in connection with a claim for VA benefits.  Therefore, the Veteran's lay assertions of continuity of symptomatology are not credible and thus not probative evidence in the present case. 

In sum, the most probative evidence of record indicates that the Veteran's low back disorder was not incurred in or aggravated by his period of service, and service connection for such is not warranted on a direct basis.  Furthermore, there is no evidence that the Veteran's low back disorder, diagnosed to include arthritis, manifested to a compensable degree within one year of separation from service and, as such, service connection is not warranted on a presumptive basis. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.§ 3.102; Gilbert, supra. 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


